DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/30/2021 has been entered.  Claims 2, 5-6 and 10-20 have been canceled.  Claims 21-32 have been added.  Applicant’s amendment and corresponding arguments, see Pages 11-13, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn.
Allowable Subject Matter
Claims 1, 3-4, 7-9 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…a surface of the or each mark is inclined with respect to the reference surface in a direction in which a height thereof increases from one side to the other side in a tire circumferential direction, 
the mark indicating portion is provided with a plurality of small protruding portions on either the reference surface or the surface of the or each mark, 
the surface of the sidewall portion is provided with a rib surrounding the mark indicating portion, and 
a plurality of the marks is arranged on one reference surface.”
rib surrounding the mark indicating portion distinguishes the mark indicating portion as separate and distinct from the sidewall portion.
The closet prior art of record, Shinobu (JPH 1086615A), discloses teaches a tire sidewall portion (10 in Figure 6B) provided with a mark indicating portion having one or more marks (as represented as “T” in Figures 6A-6B), wherein the mark indicating portion comprises a reference surface (Figure 6B, paragraph 0036; contour line 13) containing the one or more marks on the reference surface.  Furthermore, a surface of each mark is inclined with respect to the reference surface and increases in height from in a tire circumferential direction (as shown in Figures 6B, 7B, paragraphs 0036, 0038).  However, Shinobu neither teaches nor suggests the surface of the sidewall portion is provided with a rib surrounding the mark indicating portion, and a plurality of the marks is arranged on one reference surface.
Another prior art, Fujioka (US 2010/0051159 A1), is referenced for disclosing a mark indicating portion (2a in Figure1) provided with a base portion projecting from the surface of the sidewall portion at a constant height and a surface of the base portion forms the reference surface (portion 41 in Figure 9).  The base portion allows the mark to be formed of a different color making it more distinguishable and visible from the sidewall (paragraph 0004).  However, Fujioka neither teaches nor suggests a surface of each mark is inclined with respect to the reference surface in a direction in which a height thereof increases from one side to the other side in a tire circumferential direction.  In fact, the surface of each mark is planar and follows the contour of the sidewall (as shown in the Figures).
Applicant argues, see Pages 12-13, one of ordinary skill in the art would not be inclined to modify Shinobu with a rib surrounding the marking indicating portion as Shinobu relates to 
Claims 2-4, 7-9 and 21 are allowable at least for depending on claim 1.
Claims 22 and 28 are allowable for requiring:
“…a surface of the or each mark is inclined with respect to the reference surface in a direction in which a height thereof increases from one side to the other side in a tire circumferential direction, 
the mark indicating portion is provided with a base portion projecting from the surface of the sidewall portion at a constant height, 
a surface of the base portion forms the reference surface,…”Appl. No. 16/273,269Attorney Docket No. P56888

As discussed above, Shinobu neither teaches nor suggests the surface of the sidewall portion is provided with a rib surrounding the mark indicating portion, and wherein the mark indicating portion encompasses the marks.  The base portion of claims 22 and 28 equates similarly to a rib surround the mark indicating portion of claim 1 as the marking indicating portion contains the marks.  Hence, claims 22 and28 is allowable for the same reasons as claim 1 as discussed above.  The prior art neither teaches nor suggests the mark indicating portion is provided with a base portion projecting from the surface of the sidewall portion, and a surface of the base portion forms the reference surface as no motivation or suggestion to modify Shinobu is contemplated in light of the disclosed prior art.  Specifically, Fujioka merely discloses providing a base portion to individual marks; hence the base portion does cannot serve as the reference surface as only a single mark, and not the plurality of marks, is contained on the base portion.  As disclosed in the current application, providing the mark indicating portion with a base portion projecting from the surface of the sidewall portion at a constant height improves the legibility of the marks by giving contrast between the surfaces of the marks and their reference surfaces (page 02 of the instant Specification).
Claims 23-27 and 29-32 are allowable at least for depending on claims 22 and 28, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JACOB T MINSKEY/Primary Examiner, Art Unit 1748